     Case 8:20-cv-00835-JGB-SHK Document 128 Filed 10/05/20 Page 1 of 7 Page ID #:2394


       MITCHELL KAMIN (SBN 202788)
 1     mkamin@cov.com
       AARON LEWIS (SBN 284244)
 2     alewis@cov.com
       BRITTANY BENJAMIN (SBN 323968)
 3     bbenjamin@cov.com
       BENJAMIN SEGAL (SBN 330787)
 4     bsegal@cov.com
       COVINGTON & BURLING LLP
 5     1999 Avenue of the Stars
       Los Angeles, CA 90067-4643
 6     Telephone: (424) 332-4800
       Facsimile: (424) 332-4749
 7
       CASSANDRA STUBBS (SBN 218849)
 8     cstubbs@aclu.org
       AMERICAN CIVIL LIBERTIES UNION FOUNDATION
 9     201 W. Main St., Suite 402
       Durham, NC 27701
10     Telephone: (919) 682-5659
       Facsimile: (919) 682-5961
11
       Attorneys for Plaintiffs
12     [Additional Counsel continued on next page]
13
                               UNITED STATES DISTRICT COURT
14
                             CENTRAL DISTRICT OF CALIFORNIA
15
                                       SOUTHERN DIVISION
16

17
       MELISSA AHLMAN, DANIEL KAUWE,                   Case No.    8:20-cv-00835-JGB-SHK
18     MICHAEL SEIF, JAVIER ESPARZA,
       PEDRO BONILLA, CYNTHIA                          Assigned to the Honorable Jesus G. Bernal
19     CAMPBELL, MONIQUE CASTILLO,
       MARK TRACE, CECIBEL CARIDAD                     Referred to Magistrate Judge
20     ORTIZ, and DON WAGNER, on behalf of                   Shashi H. Kewalramani
       themselves and all others similarly situated,
21     et al.,                                         DISCOVERY MATTER - STIPULATED
22                        Plaintiffs/Petitioners,      REVISED STIPULATION AND
                                                       PROTECTIVE ORDER REGARDING
23           v.                                        PRODUCTION OF CONFIDENTIAL
                                                       DISCOVERY
24     DON BARNES, in his official capacity as
       Sheriff of Orange County, California; and
25     ORANGE COUNTY, CALIFORNIA.                      Action Filed:           April 30, 2020
26                        Defendants/Respondents.
27

28


                                [PROPOSED] PROTECTIVE ORDER
     Case 8:20-cv-00835-JGB-SHK Document 128 Filed 10/05/20 Page 2 of 7 Page ID #:2395



 1     [Additional Counsel continued from first page]
 2
        STACEY GRIGSBY                                  JOHN WASHINGTON (SBN 315991)
 3      sgrigsby@cov.com                                jwashington@sshhlaw.com
 4      AMIA TRIGG (SBN 282890)                         SCHONBRUN, SEPLOW, HARRIS,
        atrigg@cov.com                                  HOFFMAN & ZELDES LLP
 5      MARTA COOK                                      11543 W. Olympic Blvd.
 6      mcook@cov.com                                   Los Angeles, CA 90064
        LAURA BETH COHEN                                Telephone: (310) 399-7040
 7      lcohen@cov.com                                  Facsimile: (310) 399-7040
 8      COVINGTON & BURLING LLP
        One CityCenter                                  PETER ELIASBERG (SBN 189110)
 9      850 Tenth Street NW                             peliasberg@aclu.org
10      Washington, DC 20001                            AMERICAN CIVIL LIBERTIES
        Telephone: (202) 662-6000                       FUND OF SOUTHERN
11      Facsimile: (202) 778-5906                       CALIFORNIA
12                                                      1313 W 8th St
        OLIVIA ENSIGN                                   Los Angeles, CA 90017
13      oensign@aclu.org                                Telephone: (213) 977-9500
14      CRISTINA BECKER
        cbecker@aclu.org                                PAUL HOFFMAN (SBN 71244)
15      AMERICAN CIVIL LIBERTIES UNION                  hoffpaul@aol.com
16      FOUNDATION                                      UNIVERSITY OF CALIFORNIA,
        201 W. Main St., Suite 402                      IRVINE SCHOOL OF LAW CIVIL
17      Durham, NC 27701                                RIGHTS LITIGATION CLINIC
18      Telephone: (919) 682-5659                       401 E. Peltason Dr., Suite 1000
        Facsimile: (919) 682-5961                       Irvine, CA 92687
19                                                      Telephone: (949) 824-0066
20      CARL TAKEI (SBN 256229)
        ctakei@aclu.org                                 ZOE BRENNAN-KROHN (SBN
21      SOMIL TRIVEDI                                   324912)
22      strivedi@aclu.org                               zbrennan-krohn@aclu.org
        CLARA SPERA                                     AMERICAN CIVIL LIBERTIES
23      cspera@aclu.org                                 UNION FOUNDATION
24      AMERICAN CIVIL LIBERTIES UNION                  Disability Rights Program
        FOUNDATION                                      39 Drumm Street
25      125 Broad Street, 18th Floor                    San Francisco, CA 94111
26      New York, NY 10004                              Telephone: (415) 343-0769
        Telephone: (212) 607-3300                       Facsimile: (415) 255-1478
27      Facsimile: (212) 607-3318
28

                                                 -2-
                               [PROPOSED] PROTECTIVE ORDER
     Case 8:20-cv-00835-JGB-SHK Document 128 Filed 10/05/20 Page 3 of 7 Page ID #:2396



 1     ATTORNEYS FOR PLAINTIFFS
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               -3-
                              [PROPOSED] PROTECTIVE ORDER
     Case 8:20-cv-00835-JGB-SHK Document 128 Filed 10/05/20 Page 4 of 7 Page ID #:2397



 1                               [PROPOSED PROTECTIVE ORDER]
 2            On or about October 2, 2020, Plaintiffs in the current case captioned as Ahlman v.
 3     Barnes, et al. Case No. 8:20-cv-835-JGB-SHK, by and through their counsel of record,
 4     and Plaintiffs in the parallel state action Castillo et al. v. Barnes, Case No. 30-2020-
 5     01141117-CU-WM-CXC (Super. Ct. Calif.), (“all Plaintiffs”) by and through their
 6     counsel of record, and Defendants, Don Barnes, Sheriff of Orange County and the
 7     County of Orange, by and through their counsel of record, (“the parties”) stipulated to a
 8     protective order regarding confidential information produced pursuant to the Court’s June
 9     26, 2020 Order granting expedited discovery (ECF No. 93) and seek to have a protective
10     order entered by the Court based on that stipulation. The stipulation has been filed with
11     the Court. Based on that Stipulation, the following Protective Order shall apply to all
12     Discovery in this action:
13            1.      Attorneys for all Plaintiffs shall secure and maintain the Discovery until the
14     end of this litigation and any associated appeal.
15            2.      Attorneys for all Plaintiffs shall agree that the Discovery shall be used only
16     for the purposes set forth below and for no other purpose.
17            3.      The Discovery shall be used solely in connection with Ahlman v. Barnes, et
18     al. Case No. 8:20-cv-835-JGB-SHK and the parallel state action Castillo et al. v. Barnes,
19     Case No. 30-2020-01141117-CU-WM-CXC (Super. Ct. Calif.) and any associated
20     appellate proceedings and collateral review, and not for any other purpose except as
21     specified in this Stipulation. The same stipulation for protective order and protective
22     order will be filed in the parallel state case.
23            4.      If necessary, in the judgment of Plaintiffs’ counsel, they may show or reveal
24     the contents of the Discovery to certain individuals as set forth in paragraph 4 of the
25     Stipulation.
26            5.      Duration: Once a case proceeds to trial all of the information that is
27     designated as confidential or maintained pursuant to this Protective Order becomes public
28     unless compelling reasons supported by specific factual findings to proceed otherwise are
                                                         -4-
                                   [PROPOSED] PROTECTIVE ORDER
     Case 8:20-cv-00835-JGB-SHK Document 128 Filed 10/05/20 Page 5 of 7 Page ID #:2398


       made to the trial judge in advance of the trial. Kamakana v. City and County of Honolulu
 1
       (9th Cir. 2006) 447 F.3d 1172, 1180-1181 (distinguishing “good cause” showing for
 2
       sealing documents produced in discovery from “compelling reasons” standard when
 3
       merits-related documents are part of court record). Accordingly, the terms of this
 4
       protective order do not extend beyond the commencement of the trial.
 5
              6.     Final Disposition: After the final disposition of this Action, Plaintiffs’
 6
       counsel shall return all Discovery to counsel for the Defendants or shall destroy such
 7
       material, including all copies and extracts thereof, abstracts, compilations, summaries,
 8
       and any other format reproducing or capturing any of the Discovery with the exception of
 9
       those documents affected by the attorney work-product doctrine or attorney-client
10
       privilege. Notwithstanding this provision, Counsel are entitled to retain an archival copy
11
       of all pleadings, motion papers, trial, deposition and trial exhibits, expert reports, attorney
12
       work product, and consultant and expert work product, even if such materials contain
13
       Discovery produced subject to this Order. Any such archival copies that contain or
14
       constitute Discovery remain subject to this Protective Order. To the extent any
15
       Confidential Records remain in the possession of the Attorneys for Plaintiffs and they are
16
       not destroyed, Attorneys for the Plaintiffs shall keep such Records in their confidential
17
       case files.
18
              7.     Attorneys for all Plaintiffs shall cause the substance of this Order to be
19
       communicated to each person to whom the Discovery are revealed in accordance with this
20
       Order and prior to disclosure of the Discovery, have such person execute a written
21
       Understanding and Agreement to be bound by this Stipulation for Protective Order in the
22
       form attached hereto as Exhibit 1.
23
              8.     The attorneys for all Plaintiffs shall not cause or knowingly permit disclosure
24
       of the content of the Discovery beyond the disclosure permitted under the terms and
25
       conditions of this Order, including but not limited to any news media which is inclusive
26
       of film or video, television, radio or print.
27

28

                                                       -5-
                                 [PROPOSED] PROTECTIVE ORDER
     Case 8:20-cv-00835-JGB-SHK Document 128 Filed 10/05/20 Page 6 of 7 Page ID #:2399



 1           FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 2

 3
        Dated: October 5       , 2020
                                                 Honorable Shashi H. Kewalramani
 4                                               United States District Court
 5                                               Central District of California

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               -6-
                              [PROPOSED] PROTECTIVE ORDER
     Case 8:20-cv-00835-JGB-SHK Document 128 Filed 10/05/20 Page 7 of 7 Page ID #:2400


                                              EXHIBIT 1
 1
          UNDERSTANDING AND AGREEMENT PURSUANT TO PROTECTIVE
 2
                                                ORDER
 3
             I declare under penalty of perjury under the laws of the United Stated of America
 4
       that I have read in its entirety and understand the Stipulation and Protective Order that
 5
       was issued by the United Stated District Court for the Central District of California in the
 6
       case of AHLMAN v. BARNES, Case No. 8:20-cv-00835-JGB-SHK, now pending in the
 7
       District Court. I understand the Stipulation and Protective Order and agree to comply
 8
       with and be bound by all the terms of the Stipulation and Protective Order. I solemnly
 9
       promise that I will not disclose in any manner any information or items that is subject to
10
       the Stipulation and Protective Order to any person or entity except in strict compliance
11
       with the provisions of the Stipulation and Protective Order.
12

13

14
        DATE:                                         BY:
                                                        SIGNATURE
15

16
                                                          PRINT NAME
17

18
                                                          ADDRESS
19

20
                                                           CITY, STATE, ZIP
21

22

23

24

25

26

27

28

                                                    -7-
                                [PROPOSED] PROTECTIVE ORDER
